Citation Nr: 1440350	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-44 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St.Petersburg, Florida.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's request to reopen his claim for PTSD has indicated treatment for other mental health disorders to include anxiety disorder and depressive disorder.  In this light, and also considering that the previous denials of service connection for any acquired psychiatric disability, and for depressive disorder, in combination with the RO's discussion of the VA opinion's varying psychiatric diagnoses, the claim has been recharacterized more broadly as a request to reopen the claims of entitlement to service connection for PTSD and for depressive disorder.  Once reopened, the claim is recharacterized as a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision VA denied entitlement to service connection for PTSD and for a depressive disorder.  Although the Veteran was notified of these determinations and of his appellate rights, he did not appeal nor was new and material evidence received within the applicable time period. 

2.  In November 2007, the Appellant requested to reopen his claim of entitlement to service connection for PTSD, which the Board has recharacterized to include for depressive disorder in light of the evidence discussed.
 
3.  Evidence received since the March 2005 rating decision denying entitlement to service connection for PTSD and for depressive disorder, relates to an unestablished fact necessary to substantiate the claim and, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying reopening the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2005 rating decision denying entitlement to service connection for depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the decision to reopen the claims and remand for further development there is no need to address VA's compliance with the VCAA at this time.

In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

By way of background, in April 1999 the RO denied service connection for PTSD and for any acquired psychiatric disorder.  

Most recently, in March 2005 rating decision, the RO denied to reopen the claim of entitlement to service connection for PTSD, finding that the evidence did not show a diagnosis of PTSD.  The rating decision also denied entitlement to service connection for a depressive disorder, indicating that there was no evidence to show a relationship between such a diagnosis and service.  Although the Appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time.

In view of the foregoing, the Board finds that the March 2005 rating decision denying entitlement to service connection for PTSD and for depressive disorder is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

In this appeal, the Appellant seeks to reopen his claim of entitlement to service connection for PTSD, recharacterized by the Board as a request to reopen a claim for an acquired psychiatric disorder, to include PTSD.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the evidence received since the March 2005 final rating decision includes a September 2012 private examination by psychologist J. Atkinson diagnosing chronic PTSD and indicating that it is "obviously service connected."  The diagnoses also included major depressive disorder, and the examiner indicated that significant depression with some borderline psychotic features and a chronic anger state, although appearing to be related to post-service problems, was related to service, in that the post-service problems were driven by what were obviously service-connected PTSD elements.  

This is new evidence in that it was not of record at the time of the prior denial.  Additionally, presuming its credibility, the diagnosis raises the possibility that the Appellant's current PTSD is related to service.  Given the basis for the prior denial of the Appellant's claim, the Board finds that this additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  Therefore, the claims are reopened.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to grant the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  The appeal is granted to this extent.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The August 2010 statement of the case denied reopening the claim of entitlement to service connection for PTSD citing to 38 C.F.R. § 3.11 stating that a person who intentionally and wrongfully causes the death of another person is not entitled to pension, compensation, or increased pension, compensation, or DIC by reason of such death.  The RO was concerned that the Veteran had reported shooting a prostitute while in service, who he later learned had died, and that this stressor was not an appropriate basis to grant service connection.  Indeed, 38 C.F.R. § 3.11 does not appear to preclude compensation if the basis of the Veteran's claimed disability is due to a stressor other than an intentional and wrongful act causing the death of another.  The matter was not otherwise subsequently addressed.

Here, the Veteran has reported in-service stressors other than the reported strangling of a prostitute.  His reported stressors include witnessing bombings, and mutilated bodies, and being court-martialed for deserting when he took time off following the death of his brother in law.  In a September 2012 private examination the Veteran indicated that in 1972 while in Long Binh a squad leader mishandled a situation, and there was an explosion in the bush.  He also referenced a racial incident in Bien Hoa that resulted in a lot of fighting.  The Veteran also referenced a stressor in May 1972 when he was sent to Long Binh and there were helicopter crashes resulting in his witnessing the bodies and smelling the flesh from the body parts.  The Veteran reported that his reaction to such events was fear.  The Board observes that personnel records show that the Veteran was "Dropped from Rolls-deserter" in November 1971, and a record of court martial conviction indicated that he was suspended for 2 months.

VA treatment records show varying diagnoses to include PTSD, and depressive disorder.  
 
At an October 2008 VA examination the claims folder was unavailable for review.  The Veteran reported a stressor of being on patrol when he witnessed two enemies moving away from the patrol, and later that night had a nightmare about being captured by the enemy.  The examiner diagnosed the Veteran as having anxiety disorder not otherwise specified with PTSD symptoms (without intrusive experiences) and depressive disorder not otherwise specified.  The examiner indicated that given the chronicity and progressiveness of the difficulties indicated, it was not possible to separate the individual effects of each disorder.  An opinion regarding service connection was not provided.

Following a December 2010 VA examination and claims folder review, the examiner indicated that the Veteran did not have enough PTSD symptoms to meet the criteria for a diagnosis of PTSD.  The examiner indicated that the stressors were the reported homicide, as well as incidents regarding bombings, and patrols.  The examiner diagnosed anxiety disorder and polysubstance abuse in remission. 

There is a September 2012 private opinion by J. Atkinson following a mental health evaluation of the Veteran.  The corresponding private opinion indicated that the Veteran's PTSD was "obviously service-connected."  In addition, mood disorder, not otherwise specified (major depressive disorder and chronic anger state disorder) were also considered by the examiner to be service connected.  That opinion, however, did not have the benefit of claims folder review, or access to the Veteran's medical records.

In light of the conflicting medical evidence, the Board would find an additional VA medical examination and opinion helpful.  The examiner should provide reasoning for his opinion that clearly discusses mental health diagnoses and stressors, and whether any acquired psychiatric disorder, to include PTSD is related to the Veteran's service.  

The Veteran has reported that he served time in prison, and referenced that this was due to drug problems; however, there are no related records.  On remand, the Board requests that any of the Veteran's prison records relating to mental health treatment should be requested as they may support continuity of symptomatology and further support his claim. 

In addition, in his VA treatment records the Veteran referenced seeing a psychiatrist in the Vero Beach, Florida area from approximately 1985 to 1986.  These records do not appear to be associated with the claims folder.  With any necessary assistance from the Veteran, they should be requested, and if available, associated with the record.  It is noted that attempts to obtain Social Security records have revealed that those records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  With any additional help from the Veteran as necessary, request and associate with the record any available prison records as they relate to the Veteran's mental health treatment.  

2.  Request necessary authorization from the Veteran, and if received, request outstanding private mental health treatment records from the doctor who treated him in Vero Beach, Florida from 1985 to 1986.

3.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b)briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Then, arrange for the Veteran to undergo a VA psychiatric examination by an appropriate examiner.  Access to the claims folder via Virtual VA and VBMS must be made available to the examiner.  The report of examination should include discussion of the Veteran's medical history and assertions and all clinical findings should be reported.  

The examiner should provide an opinion as to whether the Veteran has PTSD and, if so, whether a diagnosis of PTSD is supportable solely by the stressor(s) that have been discussed in the record.  For example, the examiner should clearly state which stressor or combination of stressors are responsible for the PTSD.

The examiner should also provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder diagnosed is causally related to any incident during service.  

A rationale for any opinion expressed should be provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


